Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 1 of 21 PageID 8833




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 JAMIE EDMONDSON, aka Jaime
 Edmondson Longoria, et al.,

        Plaintiffs,

 V.                                                      Case No: 8:16-cv-03243-T-17AEP

 2001 LIVE, INC. d/b/a 2001 ODYSSEY
 and 2001, INC. d/b/a 2001 ODYSSEY,

        Defendants.


                                          ORDER

        THIS CAUSE comes before the Court upon Plaintiff's Motion for Partial Summary

 Judgment, (Dkt. 86), the response in opposition thereto filed by Defendants, 2001 LIVE,

 INC. and 2001, INC. ("2001" or "Defendants"), (Dkt. 108), Defendants' Amended Motion

 for Summary Judgment, (Dkt. 119), Plaintiff's response in opposition, (Dkt. 121),

 Defendants' reply to Plaintiff's opposition, (Dkt. 124) Plaintiff's response to Defendants'

 statement of undisputed material facts, (0kt. 121-1 ), Plaintiff's Daubert Motion to Exclude

 the Opinion and Testimony of Defendants' Expert Mark Zablow, (0kt. 87), Defendants

 response in opposition, (Dkt. 107), Defendants' Daubert Motion to Exclude the Testimony

 and Report of Plaintiff's Expert, Martin Buncher, (Dkt. 94), and Plaintiff's response in

 opposition, (Dkt. 109).

        Upon consideration of all relevant filings, case law, and being otherwise fully

 advised, the Court GRANTS Defendants' Amended Motion for Summary Judgment in

 part, (Dkt. 119), and DENIES Plaintiff's Partial Motion for Summary Judgment, (Dkt. 68).
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 2 of 21 PageID 8834

                                                                    Case No: 8:16-cv-03243-T-17AEP


 I.      Background and Statement of Facts

         A. Plaintiff Burciaga

         Plaintiff's Second Amended Complaint asserts claims based upon the alleged

 misappropriation of her image used on Defendants' social media account for a

 commercial purpose. (0kt. 28). Plaintiff1 is a professional model and business owner

 who earns a living by promoting her image, likeness, and identity (collectively, "image")

 to select clients, commercial brands, and media and entertainment outlets. (0kt. 86-4, at

 i-12). Plaintiff has appeared in various magazines, served as "Playmate of the Month,"

 appeared in several reality TV series episodes, and signed as an official model for

 swimwear and sports companies.              kl   Recently, Plaintiff has focused on various business

 ventures including women's clothing and hair extensions.                    kl   Plaintiff's social media

 presence currently includes 1.6 million lnstagram followers, over 41,000 Facebook likes,

 and over 201,000 Twitter followers.              kl
         According to Plaintiff, her professional reputation is essential to the modeling and

 advertising job opportunities offered to her.               kl   at ,I6.   Plaintiff states that she has

  achieved celebrity status and fame in the modeling industry and asserts that she has

  spent considerable time and energy pr9tecting her image and reputation within the

  industry.   kl at ili-14, 7.   Plaintiff explains that it is her practice to exercise complete control

  over the use of her image and likeness and to receive detailed information prior to booking

  a job, including what the job entails, how her image will be used for that job, in addition to

  any subsequent uses of her image.            kl at ,I8.   Plaintiff testified that in her experience, any

  fee associated with each job is negotiated based on the type of job and Plaintiff's informed


  1The Second Amended Complaint included eight Plaintiffs; currently Jessica Burciaga remains the sole
  Plaintiff in this action against Defendants.



                                                       -2-
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 3 of 21 PageID 8835

                                                            Case No: 8:16-cv-03243-T-17AEP


 assessment of how a particular job may improve, harm, or diminish her brand.                 19.:.
 Moreover, Plaintiff relayed that the use of her image is subject to considerable negotiation

 and that her image may only be used with her express authority in accordance with the

 agreement between Plaintiff and a particular client.     19.:. at ,I9.
           B. Subject Social Media Posting

           Plaintiff claims that Defendants used her image, as reflected in Exhibit B of the

 Seconded Amended Complaint ("Exhibit B") (Dkt. 28-2), in a social media postings to

 advertise and promote Defendants' commercial activities and to represent, suggest, or

 imply that Plaintiff worked for or was somehow affiliated with Defendants. (Dkt. 86-4, at

 ,i13). Plaintiff states that to the best of her recollection, the photograph was taken for

 Savvy.com and was to be used solely for savvy.com products and services. (Dkt. 95-2

  at 5). Plaintiff states that she was compensated $1,000 to pose for the subject image.

  (Dkt. 121-1, at ,I35). Plaintiff also testified that she posted the image on her personal

  MySpace account.      &   at ,I37. Exhibit B contains the photograph identified by Plaintiff as

 the subject of a Facebook post along with the following text:

           Cyber-Monday was here, and we got a little sick of all the "check out this½
           price gadget" posts! We want to give someone something, specifically a
           FREE 30-day subscription to http://www.2001live.com! All we need is at
           least 20 likes for this post by tomorrow morning!

  (Dkt. 28-2 at 2). Plaintiff has affirmed that Defendants did not seek Plaintiff's permission

  or consent to use Plaintiff's image to advertise, promote, market or endorse Defendants'

  establishment, and Plaintiff insists she never would have consented to such use. (Dkt

  86-4, at ,i10). Further, Defendants never offered or paid any compensation to Plaintiff for

  the use of her image to advertise, promote, market or endorse Defendants' establishment.

  19.:_ at ,r15.



                                                -3-
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 4 of 21 PageID 8836

                                                              Case No: 8:16-cv-03243-T-17AEP


         C. Defendants

         Defendants 2001, Inc., and 2001 Live, Inc., own and operate a gentleman's club in

 Tampa, Florida, and own and control the 2001 Odyssey websites and social medial

 accounts, such as Facebook and Twitter.                 (Dkt. 86-10, at 38:6-8, 49:24-50:5).

 Defendants' corporate representative testified that Defendants also operate two websites:

 2001 nude.com, which is for the brick and mortar gentleman's club; and 2001 Live.com,

 which is for the live feed on the stage and dressing room.         ~   at 55:1-7. Defendants'

 corporate representative described the subscription and membership service available at

 the 2001 Live.com website whereby a consumer can buy a membership or purchase

 credits to view the entire stage of the club or the dressing room.         ~   at 75:10-77:18.

 Consumers have the option of purchasing a membership for $23.87 per month for full

 screen high-definition access to the stage and dressing room with tipping capabilities for

 the entertainers.   ~   The website offers a trial membership and the option to sign-up and

  purchase credits, $25.00 is required for an account, which allows full view but without

  high-definition or full-screen capabilities.   ~   at 76:1-7.

         Defendants' corporate representative testified that different parties may be

  responsible for the club's social media marketing as opposed to the Defendants'

 websites. (Dkt. 86-10 at 56:6-61 :5). Defendants hired outside vendors to provide visual

  content for their websites and Facebook page, including Michelle Germann with a

  company called It Takes a Geek, who provided graphic design work, and Shawn Hopper

  with a company called Infinity Graphics and Design, who provided social media marketing

  consulting services.    (Dkt. 86-2, at,T,T 35-40). · Defendants' corporate representative

  testified that he believed those vendors had the authority and consent to use the image




                                                 -4-
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 5 of 21 PageID 8837

                                                           Case No: 8:16-cv-03243-T-17AEP

 of Plaintiff that was posted to Defendants' websites and Facebook page as Exhibit B.

 (Dkt. 96-1, at 106:2-5, 111:5-17, 134:2-23).

         D. Procedural History

        After she learned of Defendants' unauthorized use of her image, Plaintiff's counsel

 sent a cease and desist letter demanding Defendants immediately stop using Plaintiff's

 image, remove the image from Defendants' websites and social media accounts, and

 compensate Plaintiff for the unauthorized use of her image. (Dkt. 86-4, at ,i17). Plaintiff

 commenced the instant lawsuit after Defendants failed to comply with the terms of the

 cease and desist letter.      kl Plaintiff's Second Amended Complaint alleges claims for the
 following causes of action: Count I-False Advertising under the Lanham Act 15 U.S.C.

 S1125(a); Count II-False Endorsement under the Lanham Act 15 U.S.C. S1125(a);

 Count Ill-Violation of Fla. Stat. § 540.08 Unauthorized Misappropriation of Name or

  Likeness; Count IV-Common Law Right of Publicity Unauthorized Misappropriation of

  Name or Likeness; Count V-Violation of Florida's Deceptive and Unfair Trade Practfces

 Act (FDUTPA); Count VI-Violation of Fla. Stat. §§ 812.014 and 772.11 Civil Theft; and

  Count VII-Common Law Conversion.

         The Court dismissed Plaintiff's FDUTPA claim on July 25, 2017.            (Dkt. 40).

  Subsequently, Plaintiff moved for partial summary judgment in her favor (Dkt. 86), and

  Defendants' filed an Amended Motion for Summary Judgment (Dkt. 119). Both motions

  are ripe for adjudication.

  II.    Legal Standard

         Summary judgment is appropriate when the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, show there is no




                                                -5-
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 6 of 21 PageID 8838

                                                          Case No: 8:16-cv-03243-T-17AEP


 genuine issue as to any material fact and that the moving party is entitled to judgment as

 a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

 The trial court's function at this juncture is not "to weigh the evidence and determine the

 truth of the matter but to determine whether there is a genuine issue for trial." Anderson

 v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986). Which facts are material depends

 on the substantive law applicable to the case.    kl   at 248. The moving party bears the

 burden of showing that no genuine issue of material fact exists. Clark v. Coats & Clark,

  Inc., 929 F.2d 604,608 (11th Cir. 1991). Evidence is reviewed in the light most favorable

 to the non-moving party. Fennell v. Gilstrap, 559 F.3d 1212, 1216 (11th Cir. 2009).

           A moving party discharges its burden by showing there is an absence of evidence

 to support the non-moving party's case. Dietz v. Smithkline Beecham Corp., 598 F.3d

  812, 815 (11th Cir. 2010). When a moving party has discharged its burden, the non-

  moving party must then go beyond the pleadings, and by its own affidavits, or by

  depositions, answers to interrogatories, and admissions on file, designate specific facts

  showing there is a genuine issue for trial. Porter v. Ray, 461 F.3d 1315, 1321 (11th Cir.

  2006).    The party opposing a motion for summary judgment must rely on more than

  conclusory statements or allegations unsupported by facts. Evers v. Gen. Motors Corp.,

  770 F.2d 984, 986 (11th Cir. 1985) ("[C]onclusory allegations without specific supporting

  facts have no probative value."). Any such proffered evidence must be subject to being

  reduced to admissible evidence at trial. Denney v. City of Albany, 247 F.3d 1172, 1190

  n.10 (11th Cir. 2001) ("In considering a summary judgment motion, a court may only

  consider evidence that is admissible or that could be presented in an admissible form.").




                                             -6-
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 7 of 21 PageID 8839

                                                          Case No: 8:16-cv-03243-T-17AEP


         The filing of cross-motions for summary judgment does not give rise to a

 presumption that no genuine issues of material fact exist. Rather, "[c]ross-motions must

 be considered separately, as each movant bears the burden of establishing that no

 genuine issue of material fact exists and that it is entitled to judgment as a matter of law."

 Shaw Constructors v. ICF Kaiser Eng'rs, Inc., 395 F.3d 533, 538-39 (5th Cir. 2004); see

 also United States v. Oakley, 744 F.2d 1553, 1555 (11th Cir. 1984) ("Cross-motions for

 summary judgment will not, in themselves, warrant the court in granting summary

 judgment unless one of the parties is entitled to judgment as a matter of law on facts that

 are not genuinely disputed.") (quotation omitted).

  Ill.   Discussion

         A. Lanham Act Claims

         Plaintiff brings claims for false advertising (Count I) and false endorsement (Count

  II) under the Lanham Act. Section 43(a)(1) of the Lanham Act, codified at 15 U.S.C. S

  1125(a)(1), states that:

         Any person who, on or in connection with any goods or services, or any
         container for goods, uses in commerce any word, term, name, symbol, or
         device, or any combination thereof, or any false designation of origin, false
         or misleading description of fact, or false or misleading representation of
         fact, which-

         (A) is likely to cause confusion, or to cause mistake, or to deceive as to the
         affiliation, connection, or association of such person with another person, or
         as to the origin, sponsorship, or approval of his or her goods, services, or
         commercial activities by another person, or

         (B) in commercial advertising or promotion, misrepresents the nature,
         characteristics, qualities, or geographic origin of his or her or another
         person's goods, services, or commercial activities ...

         shall be liable in a civil action by any person who believes that he or she is
         or is likely to be damaged by such act.




                                              -7-
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 8 of 21 PageID 8840

                                                           Case No: 8:16-cv-03243-T-17AEP


         Both Plaintiff and Defendants move for summary judgment in their favor as to

 Plaintiff's false advertising and false endorsement claims under the Lanham Act. Their

 arguments are addressed below.

                1. False Advertising

         A successful Lanham Act false advertising claim requires the Plaintiff to

 demonstrate "an injury to commercial interest in sales or business reputation proximately

  caused by the defendant's misrepresentations."         Lexmark lnt'I, Inc. v. Static Control

 Components, Inc., 572 U.S. 118, 140 (2014). The following five elements are essential

 to prove a false advertising claim in the Eleventh Circuit: "(1) the advertisements of the

  opposing party were false or misleading; (2) the advertisements deceived, or had the

  capacity to deceive, consumers; (3) the deception had a material effect on purchasing

  decisions; (4) the misrepresented product or service affects interstate commerce; and (5)

  the movant has been - or is likely to be - injured_as a result of the false advertising."

  Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004); Johnson &

  Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir. 2002).

  The parties do not dispute that the exhibit at issue affects interstate commerce. Their

  arguments regarding the remaining elements are addressed below.

                      i.   Literally False or True but Misleading

         The first element requires Plaintiff demonstrate Defendants' posting is either

  literally false; or, the posting is true but misleading in context, conveys a false impression,

  or is likely to deceive consumers. Hickson, 357 F.3d at 1261 (citing United Industries

  Corp. v. Clorox, 140 F.3d 1175, 1180 (8th Cir. 1998)). If the s_tatement is literally false,




                                               -8-
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 9 of 21 PageID 8841

                                                           Case No: 8:16-cv-03243-T-17AEP


 the movant need not present evidence of consumer deception, but if the statement is

 found to be misleading, the Plaintiff must present proof of consumer deception.       kl
         Defendants contend the subject image is not false because it does not identify who

 Plaintiff is or impart statements on her behalf and because the image has not been altered

 in any way. (Dkt. 119 at 10). Plaintiff argues that Defendants' social media posting is

 literally false because it necessarily implies Plaintiff's association with and endorsement

 and support of the Defendants business, the strip club lifestyle, and activities known to

 occur on Defendants' premises. (Dkt. 86, at 3). In considering nearly identical Lanham

 Act claims by entertainers against various entertainment industry entities, multiple courts,

  including this one, have ruled that the unauthorized use of a photograph is not a literally

 false statement, even if the image has been altered. Gibson v. BTS North, Inc., 2018 WL

  888872, Case No. 16-24548, (S.D. Fla. Feb. 14, 2018) (citing Edmonson, et al. v. Velvet

  Lifestyles, LLC., et al., Case No. 1:15-cv-24442-JEM, ECF.No. 174, at 14 (S.D. Fla. July

  28, 2017) ("[T]he Court has found no authority (and Plaintiffs have cited none) holding

  that the unauthorized use of a photograph to advertise a product or business constitutes

  a 'literally false' advertisement."); Gibson, et al. v. Resort at Paradise Lakes, LLC, et al.,

  Case No. 8:16-cv-791-CEH-AAS, ECF No. 142, at 27 (M.D. Fla. Feb. 2, 2018) ("The

  images are not literally false just because the Defendants slightly altered the Plaintiffs'

  photographs to include them in the advertisements.")). Plaintiff has identified herself in

  Exhibit B and the photograph has not been altered. Thus, Court finds that the subject

  social media posting is not literally false.

         However, while not literally false the posting may be misleading. See Osmose v.

  Viance, LLC, 612 F.3d 1298, 1308-09 (11th Cir. 2010). Unambiguous statements may




                                                 -9-
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 10 of 21 PageID 8842

                                                           Case No: 8:16-cv-03243-T-17AEP


  be classified as literally false or true, but a statement is more likely to be merely

  misleading if the statement is susceptible to multiple meanings because the meaning is

  unclear.   19..c The Court finds that the social media posting may be perceived as
  ambiguous because it provides no explanation or context for the relationship between the

  model, Defendants' establishments, Defendants' websites or any subscription service

  offered by Defendants.     The Court finds that the social media posting thus may be

  susceptible to multiple meanings. See Velvet Lifestyles, LLC, Case No. 1: 15-cv-24442-

  JEM, ECF No. 174, at 14 (S.D. Fla. July 28, 2017) (finding the "mere inclusion of a

  photograph of an individual in an advertisement, without more, is ambiguous.")

  Accordingly, the Court finds that the image may be misleading because it is ambiguous.

                      ii.   Deception or Capacity to Deceive

         Because the advertisement is not literally false but may be misleading, Plaintiff

  must present evidence of consumer deception to advance her false advertising claim in

  the form of consumer surveys, market research, expert testimony, or other information.

  Hickson, 357 F.3d at 1261. "In order to prove deception, consumer survey research is

  often 'key' evidence but ... if 'full-blown consumer surveys or market research' are not

  available, the Plaintiff must still provide some sort of expert testimony or similar evidence."

  Suntree Techs., Inc., 802 F. Supp. 2d at 1288 (citing Hickson, 357 F.3d at 1261; Johnson,

  299 F.3d at 1247) (internal quotations and citation omitted).

         Plaintiff proffers the report and testimony of Martin Buncher to support her claim

  that Defendants' use of her image had the capacity to and did deceive and mislead

  existing and potential consumers into believing that Plaintiff voluntarily agreed to appear

  in the advertisements and agreed to endorse and promote 2001 Odyssey and the strip




                                              - 10 -
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 11 of 21 PageID 8843

                                                           Case No: 8:16-cv-03243-T-17AEP


  club lifestyle and activities. (Dkt. 86, at 5). Defendants moved to exclude Buncher's

  report and testimony, arguing it is not based on sufficient data and is not the product of

  reliable principles and methods. (Dkt. 94). Upon review, the Court finds that Defendants'

  challenges to Buncher's report and testimony go primarily to the weight that should be

  afforded his survey, and not its admissibility; thus, Buncher's report and testimony meet

  the standards for admissibility under Federal Rule of Civil Procedure 702 and Daubert v.

  Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). See Edmonson v. Caliente

  Resorts, LLC et al., Case No. 8:15-cv-02762.:.SDM-TBM, ECF No. 153, at 25 (Aug. 31,

  2017) (order denying Defendants' Daubert Motion to Exclude the Testimony and Opinions

  of Plaintiffs' Expert Survey Witness Martin M. Buncher and Concluding that the survey's

  deficiencies went to the weight of the evidence, not its admissibility).

         However, the Court finds the survey does not present sufficient evidence of

  consumer deception caused by Exhibit B because Buncher's report did not use a control

  group or survey respondents who were actual patrons of Defendants' establishments or

  websites. Buncher described the survey group as "having attended a strip club" in the

  past two months; however, he did not use Defendants' client list, e-mail list, or actual

  patrons in compiling his survey respondents.         The court in Velvet Lifestyles, LLC, a

  substantially similar false advertising case, found the use of a control group demonstrated

  the advertisement's capacity to deceive because it included statements from both actual

  patrons of the defendant's establishment in addition to a random sample. Case No. 1: 15-

  cv-24442-KEM, ECF No. 174, at 18-19 (S.D. Fla. July 28, 2017). The court found that

  the response difference between the random sample and actual patrons established the

  advertisement's capacity to deceive.       ~    Because Buncher's survey included only




                                              - 11 -
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 12 of 21 PageID 8844

                                                          Case No: 8:16-cv-03243-T-17AEP


  random respondents, he cannot compare those results with those of actual patrons to

  demonstrate consumer deception.

        Courts facing similar inquiries have explained that evidence of consumer deception

  outside of a consumer survey may include "statements from patrons or others who viewed

  the subject advertisements and believed that Plaintiffs endorsed the club or would be

  present at any events." Lancaster v. Bottle Club, LLC, No. 8:17-cv-634-VMC-JSS, 2018

  WL 2151729, at *6 (M.D. Fla. May 10, 2018), appeal dismissed, No. 18-12393-FF, 2018

  WL 6524326 (11th Cir. Sept. 25, 2018) (citing Resort at Paradise Lakes, LLC, Case No.

  8:16-cv-791-CEH-AAS, ECF No. 142, at 30 (M.D. Fla. Feb. 2, 2018)). Plaintiff offers no

  evidence beyond Buncher's report, such as statements by actual patrons of Defendants'

  establishments or visitors to websites who were deceived.

        Accordingly, the Court finds Plaintiff has not offered sufficient evidence of

  consumer deception. Nonetheless, the Court will next consider if the social media posting

  had a material effect on the purchasing decisions of consumers.

                     iii.   Material Effect on Purchasing Decision

         A Plaintiff must also prove that the "deception had a material effect on purchasing

  decisions" regardless of whether the advertisement is literally false or true but misleading.

  Johnson & Johnson, 299 F.3d at 1247.          That is, a Plaintiff must "establish that 'the

  defendant's deception is likely to influence the purchasing decision."'         kl   (quoting

  Cashmere & Camel Hair Mfrs. Inst. v. Saks Fifth Ave., 284 F.3d 302, 311 (1st Cir. 2002)).

  "The materiality requirement is based on the premise that not all deceptions affect

  consumer decisions."      kl   at 1250; Osmose, 612 F.3d at 13.      This element may be




                                              - 12 -
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 13 of 21 PageID 8845

                                                         Case No: 8:16-cv-03243-T-17AEP


  established by "evidence that the Defendants misrepresented an inherent quality or

  characteristic of the product."   kl
         Plaintiff argues that Defendants' social media posts had a material effect on

  consumer's purchasing decisions because 90% of Buncher's survey respondents said

  they were more likely to consider the possibility of attending Defendants' club after

  viewing images with models than they were to consider it after viewing the same ads but

  without the models. (Dkt. 86, at 6).    Defendants argue that the survey is insufficient

  because it does not provide evidence of actual deception by consumers who viewed the

  subject image and consequently visited Defendants' establishments, and the survey

  respondents do not mirror Defendants' patrons. The Court shares Defendants' concerns.

  As discussed above, Buncher's survey did not include a control group in addition to

  patrons or potential patrons of Defendants' establishments. Thus, the survey fails to

  present evidence of an actual consumer who saw the advertisement and either decided

  to attend or not to attend Defendants' establishment because of the image of Plaintiff in

  Exhibit B.

         Moreover, even accepting Buncher's results, the Southern District of Florida

  recently ruled, in a nearly identical false advertising claim, that a similar survey finding

  that "[j]ust over 90%" of the survey participants were more likely to be interested in

  patronizing Defendants' establishments after seeing the advertisements that contained

  images of the Plaintiffs when compared to advertisements without Plaintiffs does not

  indicate that consumers are actually more likely to frequent Defendants' establishments;

  thus, such result does not demonstrate a material effect on purchasing decisions. Gibson

  v. BTS North, Inc., 2018 WL 888872 at *5, Case No. 1:16-cv-24548-MGC, (S.D. Fla. Feb.




                                             - 13 -
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 14 of 21 PageID 8846

                                                          Case No: 8:16-cv-03243-T-17AEP


  14, 2018). Here, as in BTS, Buncher's results fall short of establishing that the social

  medial posting at issue caused a material effect on purchasing decisions. The social

  media posting did not state or mention the Plaintiff by name, indicate her presence at any

  of Defendants' events or express that Plaintiff's content was available through

  Defendants' online subscription service.     The record contains no evidence that any

  consumers attended Defendants establishments or events, visited Defendants' websites,

  or purchased an on line subscription because of the subject social medial posting.

        Accordingly, the Court finds Defendants' subject media post did not materially

  affect consumer purchasing decisions. Thus, Plaintiff has not established a prima facie

  case of false advertising, and summary judgment is granted for Defendants on Count I.

                2. False Endorsement Claim

         In order for a Plaintiff to succeed in a Lanham Act false endorsement claim, she

  "must show (1) that [she] had trademark rights in the mark or name at issue and (2) that

  the other party had adopted a mark or name that was the same, or confusingly similar to

  its mark, such that consumers were likely to confuse the two." Suntree Techs .• Inc. v.

  Ecosense lnt'I. Inc., 693 F.3d 1338, 1346 (11th Cir. 2012) (citation omitted); see also

  Univ. of Ala. Bd. of Trs. v. New Life Art, Inc., 683 F.3d 1266, 1278 (11th Cir. 2012)

  (explaining that "[W]e have never treated false endorsement and trademark infringement

  claims as distinct under the Lanham Act.") (citation omitted)).

                      i.   Mark

         The mark at issue in the first element is the Plaintiff's identity. Velvet Lifestyles,

  LLC., Case No. 1:15-cv-24442-JEM, ECF No. 174 (S.D. Fla. July 28, 2017) (citing ETW

  Corp. v. Jireh Publ'g Inc., 332 F.3d 915, 926 (6th Cir. 2003).       Defendants argue that




                                             - 14 -
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 15 of 21 PageID 8847

                                                            Case No: 8:16-cv-03243-T-17AEP


  Plaintiff does not have a protectable interest in her identity for purposes of a trademark

  infringement analysis because she does not rise to the level of national fame or celebrity

  warranting such protection. (0kt. 119, at 5). However, the law is clear that celebrity status

  is not required to maintain such an action; rather the Plaintiff must demonstrate, at a

  minimum, "an existing intent to commercialize an interest in identity." Arnold, 642 F.

  Supp. 2d at 734 (quoting Condit v Star Editorial, Inc., 259 F. Supp. 2d 1046,1052 (E.D.

  Cal. 2003). It is undisputed that Plaintiff is a professional model, actress, and business

  owner who has earned a living for herself in the entertainment industry.         (0kt. 86-5).

  Plaintiff's images have been featured by respectable companies and commercial brands

  to promote their products and services. lit, Accordingly, Plaintiff has established an

  existing intent to commercialize her identity and satisfied the first element of her false

  endorsement claim.

         The Court finds that Plaintiff's mark is sufficient to warrant trademark protection

  and next considers whether Plaintiff has established a likelihood of consumer confusion.

                      ii.   Confusion

         The Eleventh Circuit has delineated the following seven-factors to guide an

  evaluation of whether a likelihood of confusion exists:

         (1) Strength of the mark alleged to have been infringed;

         (2) Similarity of the infringed and infringing marks;

         (3) Similarity between the goods and services offered under each mark;

         (4) Similarity of the actual sales methods used by each holder of the mark, such

             as the holder's sales outlets and customer base;

         (5) Similarity of advertising methods;




                                              -15-
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 16 of 21 PageID 8848

                                                              Case No: 8:16-cv-03243-T-17AEP


             (6) Intent of the alleged infringer to misappropriate goodwill of the proprietor; and

             (7) The existence and extent of actual consumer confusion.

  Tana v. Dantanas, 611 F.3d 767, 774-75 (11th Cir. 2010) (citing Welding Services, Inc.

  v. Forman, 509 F.3d 1351, 1360 (11th Cir. 2007)).

             Courts have highlighted the strength of the mark and the existence and extent of

  actual confusion as the two most important factors in this deliberation.      !.9.:;   Land's End at

  Sunset Beach Cmty. Ass'n, Inc. v. Land's End Acquisition Corp., No. 8:16-cv-828-EAK-

  JSS, 2016 WL 9526680, at *2, (M.D. Fla. Nov. 7, 2016); Lancaster, 2018 WL 2151729,

  at *2. Moreover, courts have recognized the flexibility of the factors in order to suit the

  unique facts of each case. See Swatch Watch, S.A. v. Taxor, Inc., 785 F.2d 956, 958

  (11th Cir. 1986) (recognizing that "new factors may merit consideration" in determining
        ,,
  whether there is a likelihood of confusion); see also Tana, 611 F.3d at 777 (finding

  geographic location a relevant and proper factor weighed in a false endorsement

  likelihood-of-confusion analysis). For instance, courts have recognized that in a celebrity

  false endorsement case certain factors are inapplicable, and the most relevant factors

  include: strength of mark, the existence or extent of actual confusion, and Defendants'

  intent to misappropriate Plaintiff's goodwill. See Gibson, Case No. 8:16-cv-791-CEH-

  AAS, ECF No. 142, at 16 (M.D. Fla. Feb. 2, 2018).

                                  a. Strength of the Mark

             A court considers the following four factors to evaluate mark strength: (1) length

  and nature of use; (2) nature and extent of advertising and promotion of the mark; (3)

  efforts to promote a conscious connection between the mark and the business; and (4)

  the degree of actual recognition by the public that the mark represents the proprietor's




                                                  - 16 -
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 17 of 21 PageID 8849

                                                             Case No: 8:16-cv-03243-T-17AEP


  product or services. See Tana, 611 F.3d at 776. Although generally tailored to trademark

  name cases, courts considering similar false endorsement claims have applied these

  general principles to evaluate the strength of marks sufficiently similar to the image in

  Exhibit B. BTS, 2018 WL 888872, at *6-7 (S.D. Fla. Feb. 14, 2018). As recognized by

  the Southern District of Florida in BTS, these four factors do not lend themselves as easily

  to a mark that is an identity rather than a name; however, Plaintiff has testified that she

  has used her image to establish a brand for modeling and other professional opportunities

  and seek to control the use and dissemination of her image.        kl;   (Dkt. 86-4, at 1{2). The

  Court finds that Plaintiff's declaration satisfies the first three prongs.

          Plaintiff argues that her degree of recognition supports the strength of her mark

  because she is a well-known and reputable model with wide recognition and a large social

  media following.     (Dkt. 86, at 14).    Specifically, Plaintiff's image has been used by

  commercial brands to promote their products and services in addition to modeling for

  companies and magazines that are directed at the exact demographic to which

  Defendants cater.   kl   However, Plaintiff does not present specific evidence of her degree

  of recognition among Defendants' consumers. In false endorsement cases, the strength

  of the mark is the level of recognition that the celebrity has among consumers of the

  allegedly infringing goods.     Lemon v. Harlem Globetrotters, lnt'I, Inc., 437 F.Supp.2d

  1089, 1095 (D. Ariz. 2006) (internal citations omitted). Moreover, Buncher's survey does

  not support this factor because it did not inquire whether any respondents recognized

  Plaintiff.   Thus, Plaintiff fails to demonstrate a strong mark among Defendants'

  consumers. Accordingly, the Court finds that this factor weighs in favor of Defendants.

                                b. Existence and Extent of Actual Consumer Confusion




                                               - 17 -
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 18 of 21 PageID 8850

                                                           Case No: 8:16-cv-03243-T-17AEP


         Eleventh Circuit jurisprudence considers this factor, actual confusion in the

  consuming public, as the most "persuasive evidence in assessing likelihood of confusion.JI

  Tana, 611 F.3d at 779 (citing Alliance Metals, Inc. v. Hinely Indus., Inc., 222 F.3d 895,

  907 (11th Cir. 2000)).   Defendants argue that the posting has not created consumer

  confusion because it does not provide Plaintiff's name or imply, directly or indirectly, that

  Plaintiff would appear at Defendants' establishment.          (Dkt. 119 at 8).     Moreover,

  Defendants state that Plaintiff has failed to identify even one consumer who recognized

  Plaintiff from the subject image and was actually deceived or mislead by the post.         kl
  Plaintiff submits that the Buncher survey showed actual confusion by consumers. (Dkt.

  86, at 15-16). Yet, for the reasons discussed above, the Buncher survey does not convey

  consumer confusion.      Plaintiff has not demonstrated that Buncher surveyed actual

  consumers or patrons of Defendants' establishment, websites, or social media pages.

  Therefore, his survey cannot demonstrate whether consumers experienced actual

  confusion, much less the extent of such confusion. Moreover, because Buncher did not

  use a control group of random survey respondents, the survey does not measure whether

  the social media postings created actual confusion. As stated in Tana, Eleventh Circuit

  cases finding actual confusion have contemplated "much more significant evidence." 611

  F.3d at 779 (citing Alliance Metals, Inc. v. Hinely Indus., Inc., 222 F.3d 895, 907 (11th Cir.

  2000) (finding actual confusion where plaintiff presented more than a dozen checks and

  seven invoices received in error based on a confusing combination of the plaintiff and the

  defendant's names); Conagra, Inc. v. Singleton, 743 F.2d 1508, (11th Cir. 1984) (finding

  actual confusion based on numerous instances where people assumed an affiliation

  between the parties' businesses, including inquires by distributors to plaintiff about




                                              - 18 -
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 19 of 21 PageID 8851

                                                             Case No: 8:16-cv-03243-T-17AEP


  defendant's services)). Accordingly, the Court finds that this factor weighs in favor of

  Defendants.

                                  c. Defendants' Intent to Capitalize on Plaintiff's Goodwill

         Plaintiff claims this factor favors her because Defendants used the social media

  posting with the intent to profit, save photo-shoot costs, and create consumer confusion

  as to whether Plaintiff endorsed Defendants' products and services by knowingly using

  the false marketing materials. (Dkt. 86, at 16). Plaintiffs assert that Defendants knew full

  well that Plaintiff did not work for Defendants; thus, they knew the falsity of their marketing

  materials. (Dkt. 121, at 9). Defendants claim there was no intention to misappropriate

  Plaintiff's image because Defendants did not create the social media posting. Moreover,

  Defendants' corporate representative testified that he believed the outside vendors hired

  to provide visual content for Defendants' website and Facebook page had authority and

  consent to use the image in Exhibit 8. (Dkt. 96-1, at 106:2-5, 111:5-17, 134:2-23).

  Defendants have, at a minimum, created an issue of fact as to who created and uploaded

  the social media posting and whether or not Defendants had knowledge that the use of

  the image was unauthorized, which would belie any intent on their part. (Dkt. 108, at 13).

  Thus, the Court finds that this factor is neutral.

         In sum, taking these factors together, Plaintiff has not presented evidence

  sufficient to establish a likelihood of confusion, and this is fatal to her false endorsement

  claim. Therefore, her motion must be denied. Further, the Court finds that, as a matter

  of law, Plaintiff will   not be able to establish such confusion, and her false endorsement
  claim should therefore not proceed to a jury. Accordingly, Defendants are entitled to

  summary judgment as to Count II.




                                                 - 19 -
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 20 of 21 PageID 8852

                                                           Case No: 8:16-cv-03243-T-17AEP


                       B. Remaining State Law Claims

        The Court has resolved the Plaintiff's federal claims, and thus only Plaintiff's state

  law claims remain. Resolution of these claims necessitates analysis of Florida law. The

  Supreme Court has advised that "in the usual case in which all federal-law claims are

  eliminated before trial, the balance of factors to be considered under the pendent

  jurisdiction doctrine-judicial economy, convenience, fairness, and comity-will point

  toward declining to exercise jurisdiction over the remaining state-law claims." Carnegie-

  Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7 (1988). Moreover, the Eleventh Circuit has

  "encouraged district courts to dismiss any remaining state claims when, as here, the

  federal claims have been dismissed prior to trial." Raney v. Allstate Ins. Co., 370 F.3d

  1086, 1089 (11th Cir. 2004). Thus, the Court will decline to exercise its supplemental

  jurisdiction over these remaining claims. See 28 U.S.C. S 1367(c)(3) ("district courts may

  decline to exercise supplemental jurisdiction over a claim under subsection (a) if ... (3)

  the district court has dismissed all claims over which it has original jurisdiction."). These

  claims will be dismissed without prejudice to be refilled in an appropriate forum.

              IV.      Conclusion

         Plaintiff's Lanham Act claims, Counts I and II, fail and summary judgment is

  granted for Defendants on those claims. As the federal claims are disposed of before

  trial, the state law claims are dismissed without prejudice so that Plaintiff may reassert

  them in state court, if she wishes.

         Upon consideration of the foregoing, it is ORDERED and ADJUDGED as follows:

         1.         Plaintiff's Motion for Partial Summary Judgment, (0kt 86), is DENIED;




                                               - 20 -
Case 8:16-cv-03243-EAK-AEP Document 136 Filed 01/15/19 Page 21 of 21 PageID 8853

                                                         Case No: 8:16-cv-03243-T-17AEP


          2.    Defendants' Amended Motion for Summary Judgment, (Dkt. 119), is

  GRANTED IN PART as to Plaintiff's False Advertising Claim (Count I) and False

  Endorsement Claim (Count II);

          3.    The CLERK is directed to enter judgment in favor of Defendants and

  against Plaintiff on Counts I (False Advertising) and II (False Endorsement) of Plaintiff's

  Second Amended Complaint;

          4.    The Court declines to exercise supplemental jurisdiction over Plaintiff's

  remaining state law claims in Counts Ill through VII, and those claims are dismissed

  without prejudice to be refilled in an appropriate forum; and

          5.    The CLERK is directed CLOSE this case and terminate any pending

  motions.
                                                                              ~
          DONE and ORDERED in Chambers, in Tampa, Florida thisDday of January,

  2019.




  Copies furnished to:

  Counsel/Parties of Record




                                             - 21 -
